Citation Nr: 1402083	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active duty service from June 1954 to June 1957 and from April 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran's right and left knee disabilities each have been manifested by complaints of pain but without objective indications in the available record of functional loss equating to a compensable loss of motion; there has been no locking, no lateral instability, and no recurrent subluxations. 

2.  The Veteran failed to appear for an examination of his knees scheduled in June 2013.


CONCLUSION OF LAW

An increased rating for right or left knee disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in May 2008 that fully addressed all notice elements and which was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran was scheduled for a VA examination in June 2013; however, he did not report for his examination.  No explanation for his failure was provided.  Likewise, the Veteran was scheduled for a hearing in December 2013 for which he did not report.  Ultimately the Veteran bears the onus of attending scheduled VA appointments and hearings.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).  As the Veteran has not cooperated with attending a VA examination or attending his scheduled hearing, the Board finds further remand for such as futile.

When a claimant fails to appear for an examination scheduled to help assess the severity of a disability that is the subject of a claim for an increased rating, and entitlement to an increase cannot be established without examination, the claim for increase shall be denied unless good cause for the failure to appear is shown.  38 C.F.R. § 3.655.  As noted above, the Veteran's failure has not been explained.  Additionally, as explained more fully below, the available record does not establish the Veteran's claims.  Consequently, the claims must be denied.  Id.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

Under Diagnostic Code 5257, the following evaluations are assignable for recurrent subluxation or lateral instability of the knee:  30 percent for severe, 20 percent for moderate and 10 percent for slight.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5258.  Removal of the cartilage that results in symptoms warrants a 10 percent rating.  Diagnostic Code 5259.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are assignable for limitation of leg flexion:  30 percent for flexion limited to 15 degrees, 20 percent for flexion limited to 30 degrees, and 10 percent for flexion limited to 45 degrees. Flexion limited to 60 degrees warrants a 0 percent evaluation.

Under Diagnostic Code 5261, the following evaluations are assignable for limitation of leg extension: 50 percent for extension limited to 45 degrees, 40 percent for extension limited to 30 degrees, 30 percent for extension limited to 20 degrees, 20 percent for extension limited to 15 degrees, and 10 percent for extension limited to 10 degrees.  Extension limited to 5 degrees warrants a 0 percent evaluation.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2008.  The Veteran indicated he had giving way, pain, stiffness, weakness, no instability, occasional swelling, no dislocation or subluxation, weekly locking episodes and moderate flare-ups.  The Veteran was able to stand for 15-30 minutes and was able to walk for 1/4 of a mile.  He used a brace intermittently/occasionally.  The Veteran's gait was guarded.  For his right knee, he had mild crepitus, with no instability, patellar abnormality or meniscus abnormality.  For the left knee, he had tenderness to palpitation lateral to the patella with no crepitation, no instability and no patellar abnormality or meniscus abnormality.  On the right side the Veteran had motion from 0 to 120 degrees and on the left side from 0 to 125 degrees with objective evidence of pain on both sides.  However, there was no additional limitation after repetition in his range of motion and no objective evidence of pain after repetitive motion.  The only abnormality shown on x-rays of both knees was left medial joint compartment narrowing.  The Veteran was diagnosed with left knee mild degenerative joint disease and right knee strain, with torn cartilage in the right knee with limitation of motion.  

A September 2009 VA treatment note indicates the Veteran had no edema, full range of motion, crepitus of bilateral knees and tenderness to the medial joint line of the bilateral knees.  Additional VA treatment records during the relevant period indicate complaints of knee pain.

The Veteran is currently rated at 20 percent disabled under Diagnostic Code 5257-5260 for his right knee and as 10 percent disabled under Diagnostic Code 5259.  

The above-described evidence reveals no entitlement to an increased rating based on limitation of motion during the period in question.  Indeed, the Veteran's worst range of motion is indicated as extension to 0 degrees and flexion to 120 degrees in his right knee and 0 degrees to 125 degrees in his left knee.  Even considering additional functional limitation due to factors such as pain and weakness, such criteria have not here been approximated.  As noted, there was no additional limitation with repetitive movement when tested at the VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The objective testing during VA examination indicated stable ligamentous examinations.  Thus, the Board finds that a separate rating or increased rating under Diagnostic Code 5257 for instability is not warranted.  The Board acknowledges that the Veteran complained of giving way in the context of his VA examination but there was no instability shown on objective examination.  There is also no indication of subluxation either claimed by the Veteran or indicated by objective findings or during treatment or examination in either knee.

Further regarding separate ratings, as the evidence fails to indicate limitation of both flexion and extension to a compensable degree, assignment of separate evaluations under Diagnostic Codes 5260 and 5261 are not for application.  See VAOPGCPREC 9-2004.  

The Board also notes that the Veteran is receiving the maximum under Diagnostic Code 5258 for torn cartilage in his right knee.  

Given the available record, an increased rating is not warranted for any period of time during the course of the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Additionally, no rating under any other set of rating criteria may be assigned on the facts of record.  In this regard, there is no evidence of impairment of the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5262.

As noted above, another VA examination was scheduled in June 2013 in order to help the Veteran prosecute his claims for higher ratings.  Nevertheless, the Veteran did not appear, and no explanation for his failure to appear was provided.  Consequently, because the available record does not show that an increase is warranted for either the right or left knee, the claims for increased rating must be denied without further action on the part of VA.  38 C.F.R. § 3.655.


ORDER

Entitlement to an evaluation in excess of 20 percent for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


